Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 18, 2011, which, upon a fact-finding determination of permanent neglect, terminated respondent mother’s parental rights to the subject child, and placed her in the custody of petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that despite diligent efforts on the part of the agency, respondent failed to complete her service plan by failing to complete drug treatment. Respondent continually failed to attend intake appointments set up via the agency’s numerous referrals. Respondent’s actions evinced a failure to plan for the child’s return, thereby demonstrating permanent neglect within the meaning of the *616Social Services Law (see Social Services Law § 384-b [7] [a]; Matter of Fernando Alexander B. [Simone Anita W.], 85 AD3d 658, 659 [2011]; Matter of Adaliz Marie R. [Natividad G.], 78 AD3d 409, 410 [2010]).
In addition, a preponderance of the evidence established that it is in the child’s best interest that respondent’s parental rights be terminated so that the child could be freed for adoption (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Respondent still had not completed a drug treatment program by the time of disposition. Meanwhile, the child, who was removed from respondent’s care six days after birth, is now over three years old, and has lived virtually her entire life in the same preadoptive foster home with her other siblings. In addition, the foster parents, who wish to adopt the child, have been tending to her special needs and she has been thriving in their care. Under such circumstances, a suspended judgment is not appropriate (see e.g. Matter of Jayden C. [Michelle R.], 82 AD3d 674, 675 [2011]; Matter of Omar Saheem Ali J. [Matthew J.], 80 AD3d 463 [2011]). Concur — Tom, J.P., Andrias, Renwick, DeGrasse and Abdus-Salaam, JJ.